            Case 2:21-cv-00286-GMN-NJK Document 17 Filed 03/04/21 Page 1 of 4




 1   John P. Aldrich, Esq.
     Nevada Bar No. 6877
 2   Catherine Hernandez, Esq.
     Nevada Bar No. 8410
 3   ALDRICH LAW FIRM, LTD.
     7866 West Sahara Avenue
 4   Las Vegas, NV 89117
     Telephone: (702) 853-5490
 5   Facsimile: (702) 227-1975
     Attorneys for Plaintiff
 6
                             UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
      MEDARC, LLC, as Collection Agent for          CASE NO.: 2:21-cv-00286-GMN-NJK
 9    Jeffrey H. Mims, Trustee of the Liquidating
      Trust of Revolution Monitoring, LLC,
10    Revolution Monitoring Management, LLC, and
      Revolution Neuromonitoring, LLC,               STIPULATION AND ORDER TO
11                                                  EXTEND DEADLINE TO RESPOND
                          Plaintiff,                TO MOTION TO DISMISS [ECF NO.
12                                                       7] (FIRST REQUEST)
      vs.
13
      UMR, INC. SUCCESSOR TO
14    COMMONWEALTH ADMINISTRATORS,
      LLC, a Wisconsin limited liability company;
15    WPS, a Wisconsin corporation; CARE
      IMPROVEMENT PLUS GROUP
16    MANAGEMENT, LLC, a Texas limited
      liability company; TRIWEST HEALTHCARE
17    ALLIANCE CORP., an Arizona corporation;
      CULINARY HEALTH FUND
18    ADMINISTRATIVE SERVICES, LLC, a
      Nevada limited liability company; BOON-
19    CHAPMAN BENEFIT ADMINISTRATORS,
      INC., a Texas corporation; HEALTH PLAN OF
20    NEVADA INC., a Nevada corporation;
      SIERRA HEALTH AND LIFE INSURANCE
21    COMPANY, INC., a Nevada corporation;
      TEACHERS HEALTH TRUST, a Nevada
22    corporation; TELLIGEN INC, an Iowa
      corporation; LAS VEGAS METROPOLITAN
23    POLICE DEPARTMENT HEALTH AND
      WELFARE TRUST, a Nevada corporation;
24



                                               1
               Case 2:21-cv-00286-GMN-NJK Document 17 Filed 03/04/21 Page 2 of 4




 1         SOUTHWEST SERVICE
           ADMINISTRATORS INC, a Tennessee
 2         corporation; LOOMIS BENEFITS, INC., a
           Nevada corporation; DOES 1-10, inclusive; and
 3         ROE CORPORATIONS 1-10, inclusive,

 4                              Defendants.

 5

 6              IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN Plaintiff

 7   MEDARC, LLC, as Collection Agent for Jeffrey H. Mims, Trustee of the Liquidating Trust of

 8   Revolution Monitoring, LLC, Revolution Monitoring Management, LLC, and Revolution

 9   Neuromonitoring, LLC (“Plaintiff”) and Defendants UMR, Inc., CARE Improvement Plus Group

10   Management, LLC, HealthPlan of Nevada Inc., and Sierra Health and Life Insurance Company,

11   Inc. (collectively “Defendants”) (collectively “the Parties”), by and through their undersigned

12   counsel, to extend the deadline for Plaintiff to respond to Defendants’ Motion to Dismiss

13   (“Motion”) (ECF No. 7) by 14 days from March 12, 2021 to March 26, 2021. The Motion was

14   filed on February 26, 2021. This is the first stipulation for an extension of time to respond to the

15   Motion. This request is not intended to cause delay or prejudice any party.

16              NOW, THEREFORE, IT IS STIPULATED AND AGREED by and between the

17   Parties that the time for Plaintiff to respond to Defendants’ Motion to Dismiss is extended to

18   March 26, 2021.

19   ///

20   ///

21   ///

22   ///

23   ///

24



                                                      2
           Case 2:21-cv-00286-GMN-NJK Document 17 Filed 03/04/21 Page 3 of 4




 1   Dated this 4th day of March, 2021.        Dated this 4th day of March, 2021.

 2   ALDRICH LAW FIRM, LTD.                    WEINBERG, WHEELER,                   HUDGINS,
                                               GUNN & DIAL, LLC
 3   /s/ John P. Aldrich
     John P. Aldrich, Esq.                     /s/ Ryan T. Gormley
 4   Nevada Bar No. 6877                       Ryan T. Gormley
     Catherine Hernandez, Esq.                 Nevada Bar No. 13494
 5   Nevada Bar No. 8410                       6385 South Rainbow Blvd., Suite 400
     7866 West Sahara Avenue                   Las Vegas, NV 89118
 6   Las Vegas, NV 89117                       (702) 938-3838
     Telephone: (702) 853-5490
 7   Facsimile: (702) 227-1975                 Andrew G. Jubinsky (pro hac vice pending)
     Attorneys for Plaintiff                   Texas Bar No. 11043000
 8                                             Don Colleluori (pro hac vice forthcoming)
                                               Texas Bar No. 4581950
 9                                             Amber D. Reece (pro hac vice forthcoming)
                                               Texas Bar No. 24079892
10                                             FIGARI + DAVENPORT, LLP
                                               901 Main Street, Suite 3400
11                                             Dallas, TX 75202
                                               (214) 939-2000
12
                                               Attorneys for Defendants UMR, Inc.,
13                                             Successor to Commonwealth Administrators,
                                               LLC; CARE Improvement Plus Group
14                                             Management, LLC; HealthPlan of Nevada
                                               Inc.; and Sierra Health and Life Insurance
15                                             Company, Inc.

16
                                            ORDER
17

18                                        IT IS SO ORDERED.
19                                                    4 day of March, 2021.
                                          Dated this ____
20

21
                                          ___________________________
22                                        Gloria M. Navarro, District Judge
                                          UNITED STATES DISTRICT COURT
23

24



                                               3
           Case 2:21-cv-00286-GMN-NJK Document 17 Filed 03/04/21 Page 4 of 4




 1   Respectfully submitted by:

 2   ALDRICH LAW FIRM, LTD.

 3   /s/ John P. Aldrich
     John P. Aldrich, Esq.
 4   Nevada Bar No. 6877
     Catherine Hernandez, Esq.
 5   Nevada Bar No. 8410
     7866 West Sahara Avenue
 6   Las Vegas, Nevada 89117
     Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                           4
